Opinion issued August 5, 2010
 









In The
Court of Appeals
For The
First District of Texas



NO. 01-10-00525-CV



IN RE THE CADLE COMPANY, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION  (1)


By petition for writ of mandamus, relator, The Cadle Company, challenges the
trial court's order releasing garnished funds from the court registry.     
We deny the petition for writ of mandamus. 
Per Curiam 

Panel consists of Justices Jennings, Alcala, and Massengale.  

1. 	The underlying case is The Cadle Company v. Roy H. Bray, No. 579,602-901, in
County Civil Court at Law Number One of Harris County, Texas, the Hon. R. Jack
Cagle, presiding.